Citation Nr: 1622292	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-12 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for a dental condition.

4.  Entitlement to an initial compensable evaluation for a deviated septum. 


REPRESENTATION

Appellant represented by:	Robert J. Osborne, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1980. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran testified in a November 2015 video hearing before the undersigned.  A hearing transcript was associated with the claims file and reviewed.  In January 2016 the Veteran's attorney requested the record be held for 30 days to allow for additional evidence to be procured; such evidence was received in April 2016 with a waiver of AOJ review.  

The issues of entitlement to service connection for a dental disorder resulting from dental trauma and entitlement to an increased rating for residuals of a deviated septum are addressed in the REMAND portion of the decision below and [is/are] REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence supports a finding that the Veteran's PTSD diagnosis is related to stressors in-service including as based on fear of hostile military or terrorist activity.

2.  A positive purified protein derivative (PPD ) test is not a disability subject to service connection; there is no evidence that the Veteran was diagnosed with any manifestations of tuberculosis in service (including on PPD test); and active pulmonary tuberculosis did not manifest within three years of service discharge.




CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for a grant of service connection for pulmonary tuberculosis are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Regarding the claim for service connection for PTSD, because the Board is granting this claim in full, any error VA may have made in meeting its duties to notify and assist or comply with the terms of prior remands with regard to the issue decided is necessarily harmless error and need not be further discussed regarding this issue. 

In September 2009, prior to adjudication of his claim, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered, including VA private and Social Security records.  An examination is not necessary in this instance where the evidence fails to show a current disability involving tuberculosis that manifested in service.  At his November 2015 hearing he provided testimony and advised the Veterans Law Judge of possible medical evidence probative to this case for which a 60 day hold was granted to allow him to try to get records.  See Transcript at pg 22-23.  Subsequently the Veteran's attorney representing him submitted additional medical evidence.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

Service connection for certain chronic diseases , including psychosis and tuberculosis may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year (or in the case of tuberculosis, three years) from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases). In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618   (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

PTSD

In addition to the above criteria, claims of service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  If the evidence shows that a veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances of service, lay statements alone may be enough to prove the in-service stressor.  38 C.F.R. § 3.304(f)(2).  Additionally, a stressor may be proven with lay statements alone if the veteran claims a stressor due to fear of hostile military or terrorist activity, the claimed stressor is consistent with the circumstances of service, and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a PTSD diagnosis and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose psychiatric conditions or determine their cause, as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds him credible as his statements are detailed and consistent.

Based on a review of the record, the Board finds that the criteria for service connection for PTSD have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows a current diagnosis of PTSD.  It was first diagnosed in a February 19, 2008 VA psychotherapy session, which the Veteran attended after a positive PTSD screen in a January 2008 VA primary care record resulted in a psychiatric referral.   The February 19, 2008 record noted 3 "core traumas" with the first one being his witnessing the murder of a child in Southeast Asia, after which he reported he barely escaped the killers when they came after him.  The next two stressors were in New Jersey when he witnessed the death of a family with children in a burning car wreck and the murder of a child by its mother.  See 37 VAMC records 2008-PTSD at pages 4-6, 19.  He has continued to carry a diagnosis of PTSD to the present, with records from March 2016 confirming this diagnosis.  See 14 page Medical Treatment Records Gov't facility "TB Tests and PTSD DX and Opin" received 4/20/16 at pages 11-14.   

In addition the more recent evidence in the March 2016 PTSD evaluation is noted to have provided a link between the Veteran's PTSD and in-service stressors.  This is shown in the summary in which it described the Veteran while serving in the Middle East, had a fear of hostile military activity and also witnessed the killing of a child in service.  The treating psychiatrist noted that the Veteran's reported stressors including being in the Middle East both on land and aboard ships had experiences where he felt he was in acute danger and saw horrific things that still bothered him.  The examiner found the reported stressors to be consistent with the circumstances of service and were adequate to support a diagnosis of PTSD.  Thus the Veteran's PTSD symptoms were related to these stressors.  The Board notes that there is not shown to be medical evidence contradicting this opinion.  See 14 page Medical Treatment Records Gov't facility "TB Tests and PTSD DX and Opin" received 4/20/16 at pages 11-14.   

In regards to the Veteran's stressors, he is noted to have reported both in written statements and in his hearing testimony that he witnessed a child hacked to death when he was on shore leave during a period his ship was docked in port at Karachi, Pakistan around late November and early December 1978.  The Veteran also testified that at the time he was aboard the U.S.S. La Salle which was involved in surveillance activities including during this time.  He also reported the ship was involved in military exercises with forces from multiple other countries including ones from Europe and Pakistan.  He indicated that there were tensions between the Pakistani locals and service members and that the service members were told to wear civilian clothes due to the possibility of being targeted.  In regards to the child killing he witnessed in a marketplace on shore, he indicated that the killers then went after him and he had to flee back to his ship.  Transcript at pages 4-11.  He also acknowledged witnessing horrific events post service, including the death of children in a car fire and the murder of a child by her mother while working as a first responder and indicated he started having problems in the late 1980's.  His wife indicated that she knew the Veteran since childhood and married him in 1983 and recalled that he had nightmares and hypervigilance, as well as a noticeable change in demeanor when he got back from the service  Transcript at page 15.  

Although there is no formal verification of the claimed stressor of the child killing reported by the Veteran taking place during the time his ship was stationed in Pakistan, the Board finds his lay testimony highly credible.  His accounts are supported by the official ships logs of the U.S.S. La Salle which confirmed not only the fact that the ship participated in surveillance activities including in the Middle East, but that it participated in joint military training activities with multiple countries including Pakistan, from late November to early December 1978 and that it was docked at Karachi, Pakistan in early December 1978.  See Ship's Logs entered into the record on 10/30/15 at pages 9-11.  The Veteran's service personnel records confirm he was on this ship during such time.  The Board further notes that the Veteran's testimony as to other matters (such as his having sustained dental trauma from an assault in service) is also supported by the evidence of record, and he is found to be a consistent and credible historian.  Additionally given the nature of the activities that the ship was engaged in at the time of his service, including surveillance and participation in joint military training, the Board finds that despite the Veteran's service taking place during peacetime, it is not outside of the realm of feasibility to have a fear of hostile military or terrorist activity during the time the ship was in Karachi, Pakistan.  

The Board further finds the wife's testimony to be credible in supporting a finding that the Veteran's symptoms were manifested shortly after service after he experienced the inservice stressors but prior to any post service stressors.  Thus there is no need to clarify whether the post service stressors were a factor in the initial onset of his PTSD symptoms.  

Based on the foregoing, the Board finds that the evidence is at least in equipoise that the Veteran's diagnosed PTSD is related to stressful incidents that took place in service.  Accordingly affording the Veteran the benefit of the doubt the Board finds that the evidence supports a grant of service connection for PTSD, to include as due to fear of hostile military or terrorist activity.  See 38 C.F.R. §§ 3.102, 3.303, 3.304.  

Tuberculosis

The Veteran contends that service connection is warranted for tuberculosis (TB) to include residuals therein.  In his November 2015 hearing he expressed his opinion that he developed TB in service as he was healthy when he entered service and indicated that when he took an employment physical for working at a municipal hospital shortly after service, he was told he tested positive for TB and had to give sputum samples after being diagnosed.  He also indicated that he is considered a carrier for TB.  He confirmed that records from the 1980's were not available.  

On entrance examination in April 1977 his lungs were normal and there was no history of TB reported in the report of medical history.  Service treatment records are negative for any findings of TB being diagnosed clinically or on laboratory tests.  On separation in May 1980 his lungs were normal and serology was non-reactive.  

The earliest evidence of TB is shown in records from December 2000 when he was referred to a TB clinic for a history of having a positive PPD for 12 years treated with INH for 12 months after initial reaction in 1987.  At the time of his December 2000 treatment he had fever, weight loss, fatigue and productive cough and was referred for sputum testing containers.  A January 2001 sputum test was negative.  See 14 page Medical Treatment Records Gov't facility "TB Tests and PTSD DX and Opin" received 4/20/16 at pages 2-6.   

Thereafter subsequent records note the history of a positive PPD test but without any evidence of active TB shown either clinically or on labs or X-rays.  Of note a March 2002 ER record treating a rib injury revealed that the chest X-ray showed normal roentgen exam of the chest.  See 8 pg 3/02 Rib Injury Records with NL CXR at p. 6.  Later an April 2003 chest X-ray for positive PPD was noted to have no abnormal findings other than a diagnosis of COPD shown.  See 115 pg SSA recs at p. 100.  A June 2013 record which noted a history of positive TB test noted no visible lesions or acute changes.  Id. at p. 76.  Repeatedly examinations done for Social Security purposes done in June 2003 and January 2004 noted the history of positive PPD testing with a history of INH therapy but with none of the X-rays done over the years showing active TB.  He was noted to have had a 40 pound weight loss and chronic fatigue which the examiners did not know the cause of and the January 2004 examiner noted the history of positive PPD with negative chest X-ray status post one year of INH.  Id. at pgs 31-42 and 68-76.  The history of the positive PPD tests was again noted more recently in January 2008, which gave a history of the Veteran having a questionable history of pulmonary TB in service and chest X-rays done in 2001 which were not available for review.  No actual diagnosis related to TB was given.  See 37 VAMC records 2008-PTSD at page 12.  

A PPD  test result is considered to be a laboratory finding used in exploring a possible diagnosis of tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1506, 1979 (32nd ed. 2012).  Service connection applies only to diseases and the residuals of injury, not symptoms or clinical findings found in laboratory test results.  See 38 C.F.R. §§ 4.1, 4.10; see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses such as hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and are not appropriate entities for the rating schedule). Thus, service connection is not available based solely on a showing of a positive PPD . Rather, the record must reflect this positive PPD  test was evidence that the Veteran developed a chronic disability such as pulmonary tuberculosis.

A thorough review of the evidence of record does not reflect the Veteran ever had TB or even a positive PTB test in service or even manifested within the presumptive 3 years after service.  The earliest history of treatment for PTB was reportedly said to have taken place in 1987 which is outside the 3 year window for presumptive service connection for TB.  See 38 C.F.R. §§ 3.307, 3.309.  

Additionally both in-service and post-service medical treatment records are all negative of a diagnosis of symptoms associated with pulmonary tuberculosis.  The Veteran's lungs and chest have been clinically evaluated as normal on numerous subsequent diagnostic testing.  Additionally, during the November 2015 Board hearing, the Veteran himself acknowledged that he had never developed active disease other than positive test results.

In short, neither active TB nor chronic residuals have been shown to have manifested in service nor are currently shown.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110 , 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders. The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110  to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim. 

The Board acknowledges that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). In this case, however, the record does not reflect the Veteran has had TB at any time during the pendency of this claim.  Inasmuch as there is no evidence of a current disability as a result of the in-service positive PPD test, or current TB related disease, the Board finds that the preponderance of the evidence is against this claim.  

In reaching this decision the Board has considered the Veteran's lay statements and contentions of record.  In doing so, the Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) ; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d 1372   (Fed. Cir. 2007).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Veteran is competent to report observable symptoms of his claimed condition and to report a continuity of symptoms since service.  However, he is not competent to diagnose any active TB disease or residuals that requires performance of a specialized examination or diagnostic testing because the Veteran has not been shown to have any clinical experience, training, or education.  Thus, his contentions that he has a TB disability that was incurred during service are outweighed by the objective medical findings noted in the medical records recorded by medical professionals.

As the preponderance of the evidence is against the claim for service connection for a TB disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is granted.

Service connection for tuberculosis is denied.


REMAND

Regarding the remaining issues of entitlement to service connection for a dental disorder and for a compensable rating for a deviated nasal septum, further development is needed.

In regards to the dental claim the RO erroneously stated in the September 2009 rating on appeal that there was no evidence of a dental trauma in service.  The Veteran has testified in regards to being injured in an altercation with Marines when docked at Guantanamo Bay.  See Transcript at p 25-26.  He described having to have multiple teeth removed following this incident and now wears dentures.  Id.  26-30.  The service treatment records clearly document that he was assaulted in February 1979 with teeth 7, 8, 9 chipped and one tooth loose.  65 p STRS at p 61.  Subsequently he had dental treatment including repair and removal of teeth shown in the dental records.  Id at pages 36, 64.  However there is no evidence in the post service treatment records as to whether he has current residuals of the injuries sustained during this assault.  Accordingly remand is necessary to obtain an examination to assess the nature and etiology of any current dental condition presently shown.  

In regards to the claim for a compensable rating for the deviated septum, the  Veteran was most recently been examined in January 2009 for this disorder.  This examination is now over five years old.  Although the medical evidence of record does not clearly indicate whether this disorder has worsened, he is noted to have testified in his November 2015 hearing that he has problems with reduced air intake in the left nostril and that when he has a cold  the whole side will close up.  He also described it impacting certain activities such as yardwork and that it worsens during allergy season.  In this context, the Board finds that a new VA examination of the service-connected deviated septum  is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination); see also Caffrey v. Brown, 6 Vet. App. at 381(1994) (the Board should have ordered a contemporaneous examination if an examination was too remote in time to adequately support a decision on appeal for an increased rating).

1.  All pertinent treatment records not yet obtained should be obtained and associated with the claims file.   

2.  Schedule the Veteran for a VA examination with a provider with appropriate expertise to evaluate the severity of symptoms associated with his deviated nasal septum.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.   
The examiner should indicate whether there is a greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side and any other associated symptoms pertinent to this disorder.   

3.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's claimed dental disorder.  The claims file must be made available to the examiner for review in connection with the examination.  

Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any dental disorder diagnosed began during or is causally related to service, to include whether it was caused by or is otherwise the result of the assault with tooth damage shown in service.  

The examiner should provide reasons for these opinions.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

4.  Upon completion of the above, readjudicate the claims.  If any of the benefits sought are not granted in full, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


